DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/21 has been entered.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 22-24, 27, 30-32, 35, and 38-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGrath (US 20200121054).
Regarding the claimed invention being “single use” as recited in the preamble of claims 22-43, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of McGrath was considered capable of performing the cited intended use because a person can throw something away after one use for any number of reasons if they so wish thereby making the item “single-use”. It is also noted for the record that applicant’s own disclosure states in [0023] “the container may be disposed of after a single use or after multiple uses”. 
	Claim 22: McGrath discloses a cosmetic system (100), which can be considered “single-use” because that is directly related to how a person uses the contents stored therein. Nothing precludes a user from disposing of the entire system after one use if they used it all in one use or decided they do not like it and wish to dispose of it. Furthermore, the system of McGrath has applicant’s same dimensions so if applicant’s system is single-use based on the dimensions of the device, then McGrath’s system is single-use in as much as applicant’s is since a user could choose to only use a small amount of applicant’s cosmetic and reuse the device if they so wished. The system comprising: a container (102+108 +110) having an interior storage space, the container comprising a first material and having a size that is approximately 3.1-4.7 
Claim 23: McGrath discloses the container includes two lid portions (108 & 110) and a base portion (102) where the lid portions engage the base portion to the close the container and disengage to open the container (see Figs 1-2).
Claim 24: McGrath discloses the first material can include paper [0071] which is a bio-based material. 
Claim 27: McGrath discloses the first material can include glass [0071]. 
Claim 30: McGrath discloses the first material can be a biodegradable plastic [0083]. 
Claims 31-32: McGrath discloses the first material can be paper [0071], which is made of plant/tree fiber. 
Claim 35: McGrath discloses the second material can be the same as the first material [0083] and that the first material can be glass [0071], so McGrath discloses the second material can be glass. 
Claim 38: McGrath discloses the second material can be the same as the first material [0083] and that the first material can be biodegradable plastic [0083], so McGrath discloses the second material can be biodegradable plastic. 
Claims 39-41: McGrath discloses the second material can be paper or cardboard [0083] which are made of plant fiber. 
Claim 42: McGrath discloses the makeup insert including one or more vessels (12) formed at a top surface of the single use makeup insert and configured for holding cosmetics [0118], which are cosmetic items, therein.
Claim 43: McGrath discloses the device can also comprise an applicator for applying the one or more cosmetic items [0075]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-29, 33-34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 20200121054).
Claims 25-26 and 33-34: McGrath discloses the invention of claim 22 and McGrath further discloses that the entire device including the container and single use insert can be made of at least one material such as plastics material, paper-based material, wood-based material, glass, fiber, and the like [0071], as well as paper or cardboard containing materials, a combination of paper or cardboard materials, wood, lightweight and recyclable or non-recyclable plastics, biodegradable plastics, rubber, biodegradable rubber, and so on [0083]. In other words, McGrath indicates the device can be made of any type of material that is lightweight and provides a list of different example materials that are non-limiting. McGrath discloses the invention essentially as claimed except for specifically choosing a high-density hemp bioplastic. The office notes that high-density hemp bioplastic is just one type of recyclable and biodegradable plastic, which McGrath does disclose for use as the first or second material. Applicant’s own disclosure provides a long list of different materials that can be used in manufacturing the device [0023 & 0030] and does not indicate that any of the materials is better or more preferable over any of the others. McGrath (as outlined above) teaches almost every single material applicant claims except for specifically stating high density hemp bioplastic. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the container and insert of McGrath to be made of the specific biodegradable plastic “high density hemp bioplastic” since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Alternately, or additionally, it would have been an obvious matter of design choice to make the container and insert of the biodegradable high density hemp bioplastic, since the applicant has not disclosed that this material solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any of the materials disclosed by McGrath, particularly since applicant’s own disclosure presents these materials as equivalents.
Claims 28-29 and 36-37: McGrath discloses the invention of claim 22 and McGrath further discloses that the entire device including the container and single use insert can be made of at least one material such as plastics material, paper-based material, wood-based material, glass, fiber, and the like [0071], as well as paper or cardboard containing materials, a combination of paper or cardboard materials, wood, lightweight and recyclable or non-recyclable plastics, biodegradable plastics, rubber, biodegradable rubber, and so on [0083]. In other words, McGrath indicates the device can be made of any type of material that is lightweight and provides a list of different example materials that are non-limiting. McGrath discloses the invention essentially as claimed except for specifically choosing a recycled polyethylene terephthalate or a post-consumer regrind polyethylene. The office notes that both of these are just a specific type of plastics, which McGrath does disclose for use as the first or second material. Applicant’s own disclosure provides a long list of different materials that can be used in manufacturing the device [0023 & 0030] and does not indicate that any of the materials is better or more preferable over any of the others. McGrath (as outlined above) teaches almost every single material applicant claims except for specifically stating polyethylene terephthalate or a post-consumer regrind polyethylene. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the container and insert of McGrath to be made of the specific plastic “polyethylene terephthalate or a post-consumer regrind polyethylene” since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Alternately, or additionally, it would have been an obvious matter of design choice to make the container and insert of the polyethylene terephthalate or a post-consumer regrind polyethylene, since the applicant has not disclosed that this material solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with any of the materials disclosed by McGrath, particularly since applicant’s own disclosure presents these materials as equivalents.
Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US 20200121054) in view of Morrell (US 2775248).
Claims 44-45: McGrath discloses the invention of claim 43 and discloses the invention essentially as claimed except for specifics on the materials used to manufacture the applicator. It is noted that applicant’s own disclosure provides a long list of different materials that can be used in manufacturing the applicator [0030] and does not indicate that any of the materials is better or more preferable over any of the others.  Morrell, however, discloses a single use cosmetic system (see Fig 4) which includes an insert (2b, Fig 4) for holding cosmetic items (3b, 3b’) and the container also holds a pair of applicators (see Figs 4 & 8-10) and these applicators comprise a plastic rod portion (15; Col 5, 35-50) and this rod portion can be any stiff or rigid material (Col 5, 35-50). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicator of McGrath to comprise a plastic rod since Morrell teaches that it is old and well known to provide makeup applicators comprising plastics. 
Modified McGrath discloses the invention essentially as claimed except for the specific plastic of the applicator being recycled polyethylene terephthalate or post-consumer regrind polyethylene. The office notes that these are just two specific types of rigid plastics and that applicant’s own disclosure provides to reason why this material is superior, preferred or more desirable than any other plastic [0030]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the applicator of McGrath to be made of the specific plastic “recycled polyethylene terephthalate or a post-consumer regrind polyethylene” since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07. 
Alternately, or additionally, it would have been an obvious matter of design choice to make the applicator of the recycled polyethylene terephthalate or a post-consumer regrind polyethylene, since these are just a type of plastic and applicant has not disclosed that this material solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the applicator made of any plastic as taught by modified McGrath, particularly since applicant’s own disclosure presents these materials as equivalents and non-critical.
Response to Arguments
Applicant’s arguments filed 11/11/21 present no actual arguments because all the previously presented claims have been cancelled and only new claims are presented. As such, a new ground of rejection has been presented for the newly presented claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772